Title: [May 1779]
From: Adams, John
To: 



      1779. May 7th or 8th. Fryday.
      
      
       Mr. Odea of Paimbœuf, Coll. Wibirt and Mr. Ford, dined in the Cabin. O. speaks English perfectly, appears to have read much, is an Admirer of Rousseau and Buffon. W. is silent; has something little in his Face and Air: and makes no great Discovery of Skill or Science.
       F. talks as much as ever.
       Says, that the Americans at Paris, wished I had remained at Passy, instead of Franklin—that Passy is deserted by the Americans since I came away—that nobody goes there now but B., W. and a young Williams, (which is my Ws. I suppose) who dine there every Sunday. That he has copied Papers for Mr. William Lee which prove upon F. many Contradictions of himself, &c. That F. told him he did not believe I should go to America—that the Alliance would not be ready for some time—that a Commission would come for me, for some other Court, &c.
       That F. did not shew his Greatness in the Contract for old Arms, for Soldiers Cloaths at 37 Livres a Suit, or for Virginia Tobacco. Is much puzzled at the Mystery of Jones’s Ship, says she is private Property, that therefore Landais ought not to be under his Command &c. &c. &c.
       I undertook to sound our Engineer this Evening and find he has Knowledge. He says one should begin with the Architecture of Vignol, and draw the five ordres, the Doric, Ionic, Tuscan, Corinthian and composite—Begin with a Pedastal, then the Column, then the Capital, then the ornaments—from civil you may go to military Architecture, and naval if you will. Ces cinque ordres D’Architecture se construissent, par le moyen d’une Echelle divisée en modules, le module en Parties, demi Parties et quart de Partie &c.
       He made many Observations to my Son about the Ink, the Instruments, the Pens, the manner of holding the Hand, sitting to the Light of Day or Candle &c. which shew that he knows Something of these Sciences. He is a Designateur. He never had a Master he says.
       This Evening arrived Capt. Jones from Baltimore. He sailed 28 March—brings no News Papers nor News. No Dispatches from Congress. No Letters but to Mr. Johnson, and a Packet for Bourdeaux.
      
      
       
        
   
   Friday fell on 7 May 1779.


       
       
        
   
   Antoine Felix Wuibert (Viebert, Weibert) de Mézières had served as a military engineer in America from June 1776, was captured and exchanged, and later in 1779 accompanied John Paul Jones on the voyage of the Bonhomme Richard as an officer of marines (Lasseray, Les français sous les treize étoilesAndré Lasseray, Les français sous les treize étoiles (1775–1783), Macon and Paris, 1935; 2 vols., 2:485–487).


       
       
        
   
   Hezekiah Ford was an Anglican clergyman in Virginia before the Revolution (Frederick L. Weis, The Colonial Churches and the Colonial Clergy of the Middle and Southern Colonies, Lancaster, Mass., 1938, p. 116), but there is the utmost variance between his own account and reports widely current in America of how he got to France in the spring of 1778. Ford told the American Commissioners in Paris that he had served as a fighting chaplain of two North Carolina regiments in the service of the United States and that he had been captured and brought to England, whence he “found his Way to Paris” (American Commissioners to Abraham Whipple, 13 June 1778, recommending Ford for the post of chaplain on Whipple’s frigate Providence; LbC, Adams Papers, copied into JA’s Autobiography under its date). (That he actually served in North Carolina is verified by an entry in The State Records of North Carolina, 16:1056.) Whipple needed no chaplain, and Ford started for America on a small cutter, only to be captured (again?) and carried into the island of Jersey, whence he made his way back once more to Paris (Ford to the Commissioners, 25 June, 21 July 1778, PPAmP). Arthur Lee now engaged him as secretary, and he served in that capacity for some months before JA encountered him at Nantes trying again to find passage to Virginia and (as the present and following entries show) displaying very little of the discretion suitable to an impostor, renegade, or spy. In Virginia, however, he was thought by influential persons to be all or at least most of these. When word had reached Virginia that Ford had become a member of Arthur Lee’s staff in Paris, Gov. Patrick Henry wrote the Virginia delegates in Congress, 9 Jan. 1779, that Ford had left the state under British protection, charged with “seditious” activities, and suspected of counterfeiting, and consequently that “Every member of the privy council ... is exceedingly alarmed at the circumstance [of Ford’s relationship with Lee], having the most perfect conviction that Mr. Ford is altogether unfit to be near the person[s] of the American commissioners” (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 1:539–540). On 26 Jan. Congress voted to communicate this information to Lee and did so (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 13:116). Lee and Izard refused to believe any part of it, but by the time they heard it Ford was at last on his way home. He arrived early in August and went directly to visit Richard Henry Lee, who advised him to seek a hearing before the Governor and Council of Virginia instead of going to Philadelphia to deliver his dispatches (R. H. Lee, Letters, ed., BallaghThe Letters of Richard Henry Lee, ed. James C. Ballagh, New York, 1911–1914; 2 vols., 2:112–113, 119, 122, 145). Soon afterward Ford appeared in Williamsburg and posted a bond of £1,000 for his appearance to answer charges “of certain treasonable practices,” but though witnesses were assembled and the hearing put off from time to time, it is not on record that Ford ever appeared to vindicate himself (Virginia Gazette [Dixon & Nicolson], 16 Oct. 1779).


       
       
        
   
   Probably Bancroft, possibly one of the Whartons, and certainly the Jonathan Williams (d. 1780) who had been JA’s law clerk. (Franklin’s grandnephew Jonathan Williams was at Nantes at this time.)


       
      
      

      1779. May 9. Saturday Sunday.
      
      
       The Pilot came on Board this Morning from St. Nazare, and pronounced it unsafe to go out, with this Wind.
       F. this Morning, fell to talking.— “Above half the Gentlemen of Paris are Atheists, and the other half Deists. No Body goes to Church but the common People. I wish I could find one honest Man among their Merchants and Tradesmen” &c. &c.
       Mr. F., says I, let me be so free as to request of you, when you arrive in America, not to talk in this Style. It will do a great deal of Harm. These Sentiments are not just, they are contracted Prejudices, and Mr. Lee and Mr. Izard too have hurt them selves and the public too by indulging in a similar Language.
       F. “Oh! I am no Hypocrite.”—Thus this Prater goes on. Yesterday he wanted me, to get him a Passage on board the french Frigate, that I am to go in. I told him I did not think it would be practicable. And I hope it will not, for I dont wish such a Man to go, in that Ship.
       At Dinner, much Conversation about the Electrical Eel which gives a Shock to a ring of Persons like the Touch of a Bottle or Conductor. —What is the Name of this fish?
       The Magnet is nothing but Iron Oar, Somebody said at Table, and that the Tendency towards the Pole is in all Iron.—Query.
       This afternoon, a Mr. Watkin a Disciple of the great Whitfield as he calls himself, performed divine Service upon the Quarter Deck. He is not learned, but his Prayer was very good for the united States and their Allies, their Army and General, their Navy and this Ship and her Commander. His Sermon also was passable.
       Our Captain talks much about Batavia, is an Admirer of that Duch Settlement in the East Indies.
       This Gentleman has been disappointed in Love and in his Ambition—disappointed in the Promotion to which he aspired, and in a Marriage of which he thought himself sure. He has not so much Activity, Dispatch and Decision as one could wish. He seems not to know how to gain or preserve the Affections of his Officers, nor yet how to keep them in Awe. Complaisance, firmness and Steadiness are necessary to the Command of a Ship. Whether it is his imperfect Knowledge of the Language, or his Absence of Mind when poring upon his Disappointments, or any defect in his Temper or Judgment, I know not, but this happy Mixture seems to be wanting. His Lieutenants are smart Men, quick and active—not lettered it is true, but good Seamen, and brave.
      
      
       
        
   
   Landais had accompanied Bougainville in his voyage of circumnavigation, 1766–1769; see entry of 16 May, below. This officer’s fantastically checkered career in the French, American, and French Republican navies has been narrated in Charles O. Paullin, “Admiral Pierre Landais,” Catholic Hist. Rev., 17:296–307 (Oct. 1931). Lasseray, Les français sous les treize çtoilesAndré Lasseray, Les français sous les treize étoiles (1775–1783), Macon and Paris, 1935; 2 vols., 1:255–264, provides a more sympathetic estimate of Landais than can be found in American accounts.


       
      
      

      Monday May. 10.
      
      
       This Morning the Wind at S.E. The Pilot came on board, the Alliance unmoored and set Sail, for L’orient. A gentle Breeze, fair Weather, and moderately warm.
       
       The I Lt. I have made by this War £120 of Prize Money, for which I got six Months Imprisonment, and spent the little that I had. This is all I have got by the War.
       The Sand Droguers and Chimney Sweepers in Boston have all turned Merchants and made Fortunes.
       Ingraham. Otis says when the Pot boils the Scum rises to the Top.
       Ego. The new Cyder, when it ferments sends all the Pummace, Worms, bruised seeds and all sorts of Nastiness to the Top.
       People of Fortune have spent their Fortunes, and those who had none, have grown rich.
       Ford. I came to France with the highest opinion of Dr. F.—as a Philosopher, a Statesman and as even the Pater Patriae. But I assure you Tempora mutantur.
       He has very moderate Abilities, He knows nothing of Philosophy, but his few Experiments in Electricity: He is an Atheist, he dont believe any future State: Yet he is terribly afraid of dying.
       This is Fords Opinion. This is his Character of the great Man.
       I believe it is too much to say that he is an Atheist, and that he dont believe a future State: tho I am not certain his Hints, and Squibs sometimes go so far as to raise Suspicions:—and he never tells any Body, I fancy that he believes a God, a Purgatory or future state. It is too rank to say that he understands nothing of Philosophy, but his own electrical Experiments, altho I dont think him so deeply read in Philosophy, as his Name imputes.
       He has a Passion for Reputation and Fame, as strong as you can imagine, and his Time and Thoughts are chiefly employed to obtain it, and to set Tongues and Pens male and female, to celebrating him. Painters, Statuaries, Sculptors, China Potters, and all are set to work for this End. He has the most affectionate and insinuating Way of charming the Woman or the Man that he fixes on. It is the most silly and ridiculous Way imaginable, in the Sight of an American, but it succeeds, to admiration, fullsome and sickish as it is, in Europe.
       When I arrive, I must enquire—concerning Congress, Ennemys Army, R.I., N.Y., Georgia, our Army, our Currency, Mass. Bay, Boston &c.
      
      
       
        
   
   The ambiguous punctuation of this sentence has been retained precisely as found in the MS.


       
      
      

      1779. Tuesday. May 11.
      
      
       Sailing by Belisle, which the English took last War after a Defence of Six Weeks with about 900 Men.
       
       F. still on the Subject. He says that the Contract made by Franklin and Deane with the farmers general, was for £40 Pr. Ct. whereas Tobacco was then at 90 and T. Morris made a Contract with them before for £70.
       F. and D. to be sure were duped by the Farmers General but Ford has nothing accurate in his Head, nothing judicious. He must be mistaken about Tobacco’s being at 90. He says farther it was to be du Poieds marquès which makes a difference of 8 Pound in the Hundred against Us.
       He says, Deane received from the Banker £1700 st. after he knew he was recalled and 1100 of it the Morning he went away. And he believes that Deane gave Money to Bancroft that he is now living upon. —It is impossible but he must be mistaken about the sum that D. received, and the Insinuation about Bancroft, is mere Suggestion and Conjecture. There is no End of such Whispers.
       Dr. Windship told me of Tuckers rough tarry Speech, about me at the Navy Board.—I did not say much to him at first, but damn and buger my Eyes, I found him after a while as sociable as any Marblehead man.—Another of Hinman, that he had been treated with great Politeness by me, and his first Attention must be to see Mrs. Adams, and deliver her Letters.
      
      
       
        
   
   per hundredweight.


       
       
        
   
   Thomas Morris, half-brother of Robert Morris, had served as agent for both Congress and the Morris interests at Nantes until his death in Jan. 1778. See Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 2:145–156; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:460–463; William Lee, LettersLetters of William Lee, ... 1766–1783, ed. Worthington C. Ford, Brooklyn, 1891; 3 vols., ed. Ford, passim. William McCreery informed JA in a letter from Nantes, 29 Sept. 1777: “He Thomas Morris is Drunk at least Twentytwo Hours of every Twentyfour and never without one or two Whores in Company.... He neglects all business because he has rendered himself incapable of any. In short, I never saw a man in a more deplorable situation” (Adams Papers).


       
       
        
   
   MS: “at.”


       
      
      

      Wednesday May 12th.
      
      
       Landais is jealous of every Thing. Jealous of every Body, of all his Officers, all his Passengers. He knows not how to treat his Officers, nor his Passengers nor any Body else.—Silence, Reserve, and a forbidding Air, will never gain the Hearts, neither by Affection nor by Veneration, of our Americans.
       There is in this Man an Inactivity and an Indecision that will ruin him. He is bewildered—an Absent bewildered man—an embarrassed Mind.
       This Morning he began “You are a great Man but you are deceived. The Officers deceive you! They never do their Duty but when you are on deck. They never obey me, but when you are on deck. The Officers were in a Plott vs. me at Boston, and the Navy Board promised to remove them all from the ship and yet afterwards let them all come on Board.”
       Conjectures, Jealousies, Suspicions.—I shall grow as jealous as any Body.
       I am jealous that my Disappointment is owing to an Intrigue of Jones’s. Jones, Chaumont, Franklin concerted the Scheme. Chaumont applied to Mr. De Sartine. He wrote the Letter. If this Suspicion is well founded, I am to be made the Sport of Jones’s Ambition to be made a Commodore. Is it possible that I should bear this? Another Suspicion is that this Device was hit upon by Franklin and Chaumont to prevent me from going home, least I should tell some dangerous Truths. Perhaps, Jones’s Commodoreship, and my detention might both concur. Can I bear either? It is hard, very hard, but I must bear every Thing. I may as well make a Virtue of Necessity, for I cannot help my self.
       Does the old Conjurer dread my Voice in Congress? He has some Reason for he has often heard it there, a Terror to evil doers.
       I may be mistaken in these Conjectures, they may be injurious to J. and to F. and therefore I shall not talk about them, but I am determined to put down my Thoughts and see which turns out.
       Mr. Chaumont and his son are here and have been 15 days. But no Chevalier de la Luzerne, nor any french Frigate.
       It is decreed that I shall endure all Sorts of Mortifications. There is so much Insolence, and Contempt, in the Appearance of this. Do I see that these People despize me, or do I see that they dread me? Can I bear Contempt—to know that I am despized? It is my duty to bear every Thing—that I cannot help.
       As I set in my Quarter Gallery, We are sailing directly into Port Louis, at L’orient, before a fine pleasant Breeze. There is a strong Fortification at the Entrance of this Harbour, at which we were hailed, and asked Whence? Where—Name of Vessell—Captain &c. What an Advantage to Nantes, would such a Port and Harbour as this be?
       Went ashore. C. Landais, myself and son, went on Board the poor Richard, saw C. Jones and his officers, Mr. Moylan, Captain Cazneau, Captain Young, &c.
       Went to visit Mr. Grondell Commandant des Troupes de Terre, found there Mr. Thevenard, Commandant du Port, Mr. Desaudrèe India Merchant.
       
       Went then to visit Mr. Le Ray de Chaumont, who has been here 15 days with his son.
       Went then to visit Mr. Grandville, Commissaire General du Port. Then to the Commissaire des Classes.
       Was very politely received, by all these Gentlemen, and Captn. Landais treated with particular respect.
       I spoke very freely to Mr. Chaumont, about my situation—told him, I was ill treated—that I had many Jealousies and Suspicions— that I suspected it was an Intrigue.
      
      
       
        
   
   Sartine’s letter to Franklin of 20 April; see entry of 28 April, above. CFA omitted this and the two following paragraphs from his text of JA’s Diary.


       
       
        
   
   This paragraph was also omitted by CFA.


       
      
      

      Thursday. May 13th.
      
      
       Went on Shore and dined with Captain Jones at the Epèe Royal. Mr. Amiel, Mr. Dick, Dr. Brooke, officers of the Poor Richard, Captain Cazneau, Captain Young, Mr. Ingraham, Mr. Blodget, Mr. Glover, Mr. Conant, Messrs. Moylans, Mr. Maese, Mr. Nesbit, Mr. Cummings, Mr. Tayler, made the Company, with Captain Landais, myself and my Son.
       An elegant Dinner we had—and all very agreable.
       No very instructive Conversation. But we practiced the old American Custom of drinking to each other, which I confess is always agreable to me.
       Some hints about Language, and glances about Women, produced this Observation, that there were two Ways of learning french commonly recommended—take a Mistress and go to the Commedie. Dr. Brookes, in high good Humour—Pray Sir, which in your Opinion is the best? Answer in as good Humour—Perhaps both would teach it soonest, to be sure sooner than either. But, continued I, assuming my Gravity, the Language is no where better spoken than at the Comedie. The Pulpit, the Bar, the Accademie of Sciences, and the faculty of Medicine, none of them speak so accurately as the french Comedie.
       After Dinner walked out, with Captains Jones and Landais to see Jones’s Marines—dressed in the English Uniform, red and white. A Number of very active and clever Serjeants and Corporals are employed to teach them the Exercise, and Maneuvres and Marches &c. After which Jones came on Board our ship.
       This is the most ambitious and intriguing Officer in the American Navy. Jones has Art, and Secrecy, and aspires very high. You see the Character of the Man in his uniform, and that of his officers and Marines, variant from the Uniforms established by Congress. Golden Button holes, for himself—two Epauletts—Marines in red and white instead of Green.
       Excentricities, and Irregularities are to be expected from him— they are in his Character, they are visible in his Eyes. His Voice is soft and still and small, his Eye has keenness, and Wildness and Softness in it.
      
      

      May 14. Fryday.
      
      
       On Board all day, ill of a Cold. Many Gentlemen came on board to visit me. A Dr. Brooks, Surgeon to the Poor Richard, drank Tea with me. He seems to be well acquainted with Philosophical Experiments. I led him to talk upon this subject. He had much to say about Phlogiston, fixed Air, Gas &c. About absolute and sensible Heat, Experiments with the Thermometer, to shew the absolute and sensible Heat in Water, Air, Blood &c.
       Finding he had Ideas of these Things, I led him to talk of the Ascent of Vapours in the Atmosphere, and I found he had considered this subject.
       He mentioned a natural History of N. and S. Carolina, by Catesby in 4 Volumes folio with Stamps of all the Plants and Animals. Price 25 Guineas. He mentioned a Dr. Erving Irvine and a Dr. Black of Glasgow, as great Philosophers, whose Hints Priestly had taken.
       This Dr. Brooks is a Gentleman of Family, whose father has a great Fortune and good Character in Virginia. Mr. Dick, Captain of Marines, on Board of Jones, is also of good family and handsome fortune in Virginia.
       Mr. Gimaet came on board to visit me, Aid de Camp of the Marquis de la Fayette.
      
      
       
        
   
   Jean Joseph Sourbader de Gimat had accompanied Lafayette to America in the Victoire in 1777, returned there again in 1780, and achieved a distinguished military record (Lasseray, Les français sous les treize étoilesAndré Lasseray, Les français sous les treize étoiles (1775–1783), Macon and Paris, 1935; 2 vols., 2:418–420).


       
      
      

      15 May. Saturday.
      
      
       Went on Shore, and dined with Captain Jones at the Mess, at L’Epee Royale. Mr. Hill, Capt. Cazneau, Captn. Young, Mr. Dick, Dr. Brooks &c. Mr. Gourlade, another Aid du Camp of the Marquis &c. Gourlade married a Scotch Lady.—Captain Jones this Morning shewed me a Letter from Lt. Browne, desiring or rather apologizing for leaving the Ship, because of the Word (first) in M. Amiels Com­mission. I said, I thought Mr. Browne could not serve under M. Amiel. It would be in a manner giving up the Claims of many Lieutenants whose Commissions were dated between his and Mr. Amiels, as well as his own and would expose him to censure. That the Word first was agreed to be inserted by the Commissioners, because We expected that either We or C. Jones would fill up the Commissions to the other Lieutenants of that Ship, and it was intended to give him an Assurance that he should be the first, on board that Ship. It was not so well considered as it ought to have been, to be sure, but could not now be helped. That however the Word first was void; it could not supercede the Date of any former Commission. Mr. Amiel was so urgent to have it in, that it was agreed to, perhaps, too inconsiderately.
       After dinner, took a Walk, out of Town, returned and went to view the two Churches, the least of which has some fine Paintings. St. Joseph, St. Joachim, the Virgin, feeling the Babe leap in her Womb, at the sight of Elizabeth, and many others. Some handsome marble Pillars, and two fine Statues in Plaister of Paris.
       In the Evening Captain Landais chagrined—suspecting Plots among his Officers against him. Had written to Dr. Franklin relating Things to him, &c. &c. Mr. Blodget came in and said, he had one Chest in the Ward Room, which the Officers had ordered him to take away, but as he had but one and they so many, he ventured to wait for the C’s orders. That the Officers were now about to treat him better, conscious that they could not treat him worse. Today they invited him to dine in the Ward Room. But he begged Mr. Diggs Degge not to invite him. They had d——d him and he could not dine there, yet did not love to refuse, so begged off.
       Such is the Danger of Favouritism, in the Government of a Ship as well as of a State. I have had the Pleasure to restore this Ship to Peace and Harmony, and am perswaded, it would have continued. But when I leave here I see plainly all will become unhappy again. There is such a Mixture of Ductility and Obstinacy in the Government of her as will not keep her together. A tender Heart and an obstinate Will sometimes go together. The C. has told M.B. of my Advice that he should not live in the Cabbin. This will raise his Resentment vs. me. And B. will be the Idol still. Yet he will continue to be excluded the Cabin, which will make it worse, for what I know. The Captain is not of an accommodating Humour nor temper. His Resolutions when taken are without Conditions or Exceptions and unalterable, as one would think, yet sometimes too easily and too entirely altered. My Presence has had some degree of Awe upon the Capt. and all the other officers, it has made them endeavour to respect one another. But the Fire is not extinguished, it will break out again.
       L. said Honour and Delicacy, are his 2d God.—He shall die poor, and despized,—not by those who know him.—This is an honest Man—But Chagrin and Disappointment are visible in every Thing about him.
       He is incapable of all Art. Has no Address or Dexterity at all in managing Men.
       Parson Ford this Morning was upon his Fights and Battles. At such a Time he fought in N.C., such a Time in &c. Once he fought half an Hour in his shirt tail. Then he got his Rheumatism.— Oh his Groin, his Swelling, his Pains in his Legs, Knees, joints, shoulders, his fever and Ague. If We should have a Battle and he should be sick and killed in his Bed. He had rather be killed ten times upon the Quarter deck, &c.
       Coll. Wuibert tells a story. That at Angers a Bishop has been found unconsumed and uncorrupted after being buried many Years. They buried him up again, and is to be dug up again after a certain time, and if found entire, is to be made a saint. His Preservation is to be a Miracle, whereas the Truth is there is salt where he lies. This the Coll. calls Sottise.
      
      
       
        
   
   In the MS this phrase is interlined without indication where it should be inserted. Lafayette’s second aide is not clearly identifiable, but he was not Gourlade, who was a Lorient merchant in partnership with James Moylan (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., index).


       
       
        
   
   Mr. Blodget. Nathan Blodget was purser of the Alliance and a partisan of Landais in the latter’s feud with his officers (same; see also Landais’ Memorial, to Justify Peter Landai’s Conduct during the Late War, Boston, 1784, passim).


       
       
        
   
   The ambiguous punctuation of this paragraph has been retained as found in the MS.


       
       
        
   
   MS: “found.”


       
      
      

      May 16. Sunday.
      
      
       Went on Shore, and dined with Mr. Moylan. Jones, Landais, Chaumont Pere et Fils, Moylan Frere, Maese, made the Company.
       Maese made a sensible Observation, vizt., that he ever found five out of six of the People of England supporting the Measures of Government. That the People of America had been deceived by their Friends in England, by writing that the People were against these Measures.
       Letters from England received to day, say, that the last Propositions of Spain for an Accommodation have been rejected by Government, with a Kind of Humour that We have been long used to.
       Went after Dinner with Mr. Chaumont, to the House of Mr. Bouvet, an old Officer of Marine, a Croix de St. Louis, to see the Modell of a Seventy four Gun Ship, that he was Twenty Years in making with his own Hand. Every Sparre, Block, Rope, Iron and Timber in the true Proportions. It is fine comme un Tabatier. In his Shop he has all his Tools, his Chizzells, his Files, &c. and his turning Wheel, Glasses, Mathematical Instruments, &c.
       Colonel Wuibert told us this Evening of some very ancient and curious Pictures at La Fleche. In one Situation you see Henri 4.—in another, at a small distance you see one of his Mistresses, in another a second Mistress. In one Picture viewed from one Point you see a Man, from another Point a Beast.
       C.L. told Us of a curious Grate at Nantes, which is ancient and no body knows how it was made. He also entertained Us with an Account of the Indians at Outaheite. The most dextrous Thieves in the World, but the best natured People. Mr. Bougainvilles People sold them, Iron, nails &c. for very great Prices. An Hog for a Deck nail, and a fowl for a Board Nail. He related several Instances of their Ingenuity, in picking Pocketts, and stealing Nails and Bitts of Iron. One of their Priests picked his Pocketts of all the Nails in it, which was all his Money. And a Drol Relation of a Single Combat between the Priest and the Indian that carried him over the River, on his shoulders, for a Nail—which consisted in clinching their Hands together and pushing, untill the Priest fell back, when the other gave him a Fillip upon his Forehead or Nose, which was the Tryumph, and decided the Question about the Property of the Nail.
       My Son could not comprehend why they should be so fond of Iron. He was told that Iron made the principal Difference between savage and civilised Nations. That all Arts and Manufactures depended upon Iron &c.
      
      

      May 17. Monday.
      
      
       L. gave Us an Account of St. George at Paris, a Molatto Man, Son of a former Governor of Guadaloupe, by a Negro Woman. He has a sister married to a Farmer General. He is the most accomplished Man in Europe in Riding, Running, Shooting, Fencing, Dancing, Musick. He will hit the Button, any Button on the Coat or Waistcoat of the greatest Masters. He will hit a Crown Piece in the Air with a Pistoll Ball.
       Mr. Gimaet came on Board, to go to Port Louis with Captain Landais. The Affectation, in the Eyes, features, laugh, Air, gate, Posture, and every Thing of this Gentleman is so striking, that I cannot but think I see C.J.Q. or C.B. whenever I see him.
       Affectation proceeds from Vanity. Ease is the Opposite. Nature is easy, and simple. This Man thinks himself handsome, his Eyes, his Complexion, his Teeth, his Figure, his Step, and Air, have irresistable Charms, no doubt, in his Mind.
       L. will never accomplish any great Thing. He has Honour—Delicacy—Integrity—and I doubt not Courage—and Skill, and Experience. But he has not Art.—And I firmly believe there never was, or will be a great Character, without a great deal of Art. I am more and more convinced every day of the Innocence, the Virtue and absolute Necessity of Art and Design.—I have arrived almost at 44 without any. I have less than L. and therefore shall do less Things than even he.
       This Evening L. said that Mathematicians were never good Company. That Mathematicks made a Man unhappy. That they never were good writers.
       I said no nor the Lawyers—it had been often observed that Lawyers could not write.
       L. said that Observation is not just, there are many other Instances of that besides you.—This looks like Art, but was too obvious.
       I said, the Roman Lawyers were good Writers. Justinians Institutes were pure as Classicks. Several French Lawyers had been fine Writers as Cochin, &c.  and some English Lawyers as Bacon, Clarendon, Couper, Blackstone. But it was a common Observation in England, and I found it as common in Paris, that Lawyers were generally bad Writers.
      
      
       
        
   
   The first set of initials probably stands for Col. Josiah Quincy, but no satisfactory identification of “C.B.” has occurred to the editors.


       
      
      

      May 18 Tuesday.
      
      
       On Board all day, reading Don Quixot.
      
      
       
        
   
   Surviving among JA’s books in the Boston Public Library are a single volume of a six-volume set of Don Quixote in French, Paris, 1768, and a four-volume set in Spanish, Madrid, 1777 (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).


       
      
      

      May 19. Wednesday.
      
      
       Pleasant. My State is tedious enough, waiting for the Chevalier, and loosing Time and Wind. Expectation is a painful Posture of the Mind, and Suspence, which is a little different, is worse.
       This of L’orient is a fine Port and Harbour. Men of War can come up to the Wharf, and they commonly lie not far from it. But there is no such pleasant Prospects of the Country as in Boston Harbour.
      
       

      1779 May 20. Thursday.
      
      
       Went ashore, met a Servant of Mr. Chaumont on the Wharf, who presented me his Masters Compliments and an Invitation to dine which I accepted.
       He lodges at Monsieur  who with his Lady and Daughter of Six Years, an Officer of the Navy, Mr. C, my Self and Son made the Company. A rich Dinner for so small a Company. The little Daughter of Six Years, shewed the Effects of early Culture. She sung at Table at my Desire several Songs, with great Ease and Judgment. She behaved as easily, as her mother, her Wit flowed and her Tongue run. Her Countenance was disciplined. Her Eyes and Lips were at her Command. She was very respectful to the Company and very attentive to Decency. Mr. C. went afterwards with me, to see a Magazine of Medicines belonging to the King, a very large Store, in order to get some Jesuits Bark, the best Kind of which I found was Seventeen Livres a Pound.
       Found a Courier de l’Europe of the 7th. May. Paliser acquitted, tho reprehended, not unanimously nor honourably. Moultrie’s Letter of the 4 Feb. to Lincoln and Putnams to Washington of 2. March.
       It is said in this Paper that 121 Privateers and Letters of Marque from 6 to 36 Guns, have been fitted out at N. York, 1,976 Guns, 9,680 Men, and that they have taken 165 Prizes. This must be exagerated.
       The 1st of May, the fleet at Portsmouth of more than 400 Sail for N. York, Quebec, Newfoundland and Ireland, put to Sea, convoyed by 6 ships of the Line, besides Frigates and armed Transports.
      
      

      21. Fryday.
      
      
       Mr. Ingraham and Mr. Merrick dined with me, in the Cabbin.
      
      

      22 Saturday.
      
      
       Went ashore. Dr. Windship revealed to me, a Secret concerning the Parson.—Good God! ... He is confident. He knows.—The Rheumatism never touches the Glands. It is a confirmed ——. He says, that Blodget knows so too.—It must come to an Head. It will break. It will be two months at least. He has purged himself off his Legs. Has exhausted himself by Purges.
       (It gets into the Circulations—breaks out in Knots under the Arms —eats away the Roof of the Mouth—affects the Nose—if it seises the Lungs, &c.)
       
       A Man of his Cloth. His Character is ruined—&c.
       This is the innocent, the virtuous, the religious—&c. This is melancholly, and humiliating indeed! There is English Beauty, at Paris—English Charmes as well as french. Innocence is not Proof against the Arts of Paris. Simplicity is a Prey—and Virtue is melted away, by Wine and Artifice....
       Coll. Wuibert drank Tea with me alone this Evening. I had a long, free and familiar Conversation with him in french and he made me the Compliment several Times to say that I spoke french very well, that I understood French perfectly, that I had happily succeeded, tres heureusement reussi in learning French, that I spoke it fluently, &c. This flattery was uttered with as much Simplicity as the Duchess D’Anville. I understood him, perfectly, every Word he said altho he commonly speaks very indistinctly.
       He says that he was several Times with the Solicitor General Wedderburne in London. That Wedderburne speaks and writes french, very correctly. That he told him, he had spent a dozen Years at Paris and made many Journeys there besides. That he treated him, with great Politeness, beaucoup d’honnètete. That he had a List of all the American Prisoners, with Notes against their Names. That he brought Letters for W. to some of the family of M. de Noailles, the late Ambassador. That We have many friends in London. That he liked London better than Paris, because the Walking was better, the Streets were cleaner, and there were Accommodations, on each Side, for People on foot.
       That he has been two hundred Leagues to see his father and family who live in Champagne, near the frontiers of the Queen of Hungarys Dominions.
       He ran over the Streets in Paris that were commonly the most embarrassed, with Carriages.—C’est un Cahos, &c—He has promised to look for me after Vignol’s Architecture, &c.
       We fell upon the Subject of Religion and Devotion on board the Men of War. Every french Man of War has a Chaplain who says Prayers Morning and Evening, regularly. I wished that ours were as regular.
       We fell upon the Subject of Swearing. I asked him, if the french Sailors swore? He said chaque Instant, every Moment. That Henri 4 swore a great deal. Ventre St. Gris—litterally, holy grey belly. I asked him if this originally alluded to the Vierge. He believed not. I told him that most of the Oaths had originally Relation to Religion, and explained to him Zounds—G—ds Zounds—His Wounds—Gods Wounds.  s blood and wounds—His Blood and Wounds—relating to Christ. He said this made him shudder.
       Ma foi, Faith, par dieu, &c. It is amazing how Men get the Habit of using these Words, without thinking. I see no Difference between French and English on this Account.
       This afternoon, C.L. brought seven or Eight French Gentlemen on board to see the ship, who all admired her. They were genteel, well bred Men.
       This Man has a Littleness in his Mien and Air. His face is small and sharp. So that you form a mean Opinion of him from the first Sight. Yet his Eye is good. He maintained a good Character among the American Prisoners, and you find by close Conversation with him that he has a good deal in him of Knowledge.
      
      
       
        
   
   Suspension points, here and below, in MS.


       
       
        
   
   Spelling, and therefore the meaning, uncertain; possibly a simple mistake in spelling for “Chaos.”


       
      
      

      23d. Sunday.
      
      
       Waited in the Morning on Mr. Chaumont, agreed to go tomorrow Morning, on board the Sensible to make my Visit to the Commander.
       Went to the Lodging of Mr. Ingraham and Blodget. where about 8 or 10 Americans Breakfast every Morning and drink Punch every Evening.
       Took a Walk with Mr. Ingraham about the Town and then went and dined with Mr. Puchelberg. This is a modest and a decent German. He says there is no Protestant Church here. All is Levity, Legèrète. He says this Town is perdu. Amour, Jeu, et Vin, ruin all the Women. The Women drink Brandy like Water.
       He says that France is capable of nourishing 48, or 50 Millions of People, but it is not half cultivated. The People are light and lazy.
       At Bourdeaux there are 40,000 Protestants—but have no Church. The Workmen, Artisans &c. are Protestants.
       This Man has a Laugh and a Grin, and a Bow that are very particular. His Grin is good natured, his Laugh is complaisant, his Bow is aukward to the last degree.
       The Peasants in this Country are lazy, and no Wonder, for those who work the whole Year in planting Vines and in making Wine, are obliged to drink Water.
       There are many Protestants here, who ne croient pas rien. Ils sont Athee.
      
       

      24. Monday.
      
      
       Went with Mr. Chaumont to make my Visit to the Captain of the Sensible, the Frigate in which I am to embark, and was civilly received. Went next on Board the Pallas, where we breakfasted with the Officers, and then viewed the Ship. Went next on board the Poor Richard and took another look at her. Went ashore and dined with C. Jones. The Captain of the Pallas dined there and an Officer of his Marines. Mr. Maese, Mr. Dick, Mr. Hill, Captn. Parks &c.
       The Sensible has 28 twelve Pounders upon one deck.
      
      
       
        
   
   Bidé de Chavagnes, a French officer with whom JA and JQA were to cross the Atlantic twice and who maintained with JA an agreeable correspondence until 1785.


       
       
        
   
   Cottineau de Kerloguin, a French naval officer in American service, commanded the Pallas, a 30-gun frigate, in John Paul Jones’ squadron. In the famous action off Flamborough Head, Sept. 1779, the Pallas took the Countess of Scarborough. According to Lasseray, Cottineau was naturalized as an American citizen in the 1790’s, resided in Philadelphia, and died at Savannah in 1808 (Les français sous les treize étoiles,André Lasseray, Les français sous les treize étoiles (1775–1783), Macon and Paris, 1935; 2 vols. 1:167–168).


       
      
     